Case: 14-20458      Document: 00513326641         Page: 1    Date Filed: 12/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20458
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 31, 2015
BENEDICT EMESOWUM,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

TERRI LLAGOSTERA; MEADOWS SOUTHWEST APARTMENTS; GAR
ASSOCIATES, L.P.; PITT SOUTHWEST INVESTORS, INCORPORATED;
OAK LEAF MANAGEMENT; HOOVERSLOVASCEK, L.L.P.; CHRISTMAS
EVE MORGAN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2818


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Benedict Emesowum appeals the judgment of the district court, which
dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) his amended
civil complaint raising claims under 42 U.S.C. §§ 1983, 1985, 3604, 3617, and
3631. He also brought state-law claims for gross negligence, breach of fiduciary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20458      Document: 00513326641     Page: 2   Date Filed: 12/31/2015


                                  No. 14-20458

duty, and breach of contract.      This court reviews a dismissal under Rule
12(b)(6) for failure to state a claim de novo. Thompson v. City of Waco, 764
F.3d 500, 502 (5th Cir. 2014). “To survive a motion to dismiss, a complaint
must contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quotation marks and citation omitted). “[R]egardless of whether the plaintiff
is proceeding pro se or is represented by counsel, conclusory allegations or legal
conclusions masquerading as factual conclusions will not suffice to prevent a
motion to dismiss.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir.
2002) (quotation marks and citations omitted).
      Emesowum does not address the district court’s reasons for dismissing
his claims with any specificity. See Brinkmann v. Dall. Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993). He fails to show that the district court abused its discretion by
denying his first motion for a default judgment since the defendants who had
been served had timely filed answers to his complaint. See Lewis v. Lynn, 236
F.3d 766, 767–68 (5th Cir. 2001). We need not consider the argument that the
defendants violated Federal Rule of Civil Procedure 11(b) by filing numerous
pleadings to harass Emesowum since he did not raise this issue in the district
court. See Jennings v. Owens, 602 F.3d 652, 657 n.7 (5th Cir. 2010).
      Accordingly, the judgment of the district court is AFFIRMED and
Emesowum’s motion for transcripts is DENIED. Emesowum is CAUTIONED
that future frivolous or repetitive filings in this court will result in the
imposition of sanctions, including dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court or any court subject to
this court’s jurisdiction.




                                        2